


Exhibit 10.29


EMPLOYMENT AGREEMENT
(Hereinafter the “Agreement”)


Between


Coty Geneva SA Versoix
A company incorporated under the laws of Switzerland
with its registered office at Chemin de la Papeterie 1, 1290 Versoix,
Switzerland
Hereinafter: the "Company"


And


Esi Eggleston Bracey,
domiciled at ###### ###### ####### ##, #### #######, ######, ######
Hereinafter: the "Employee"


PREAMBLE    1
1. EMPLOYMENT, DESCRIPTION OF SCOPE    1
2. ADDITIONAL RESPONSIBILITIES, DIRECTORSHIPS, OFFICES    2
3. COMPENSATION    2
4. BENEFITS    3
5. TERMINATION    4
6. INVENTIONS, INDUSTRIAL RIGHTS    5
7. CODE OF BUSINESS CONDUCT, CONFIDENTIALITY    6
8. COMPETITION RESTRICTIONS    6
9. GENERAL    7



[initials]
[initials]




--------------------------------------------------------------------------------




Preamble


The Company, Coty Geneva SA Versoix is a direct or indirect subsidiary of Coty
Inc., ("Coty") which has its head offices at 2 Park Avenue, New York, NY 10016.


Now therefore, the Parties agreed to the following:


1.
Employment, Description of Scope

1.1
The Employee will be employed as Manager (“Directeur”) and in such quality he
shall be subordinated to the Board of Directors of the Company to which he will
regularly report. The Employee may also be requested, from time to time, to
carry out special tasks in the framework of the operations of Coty, which
request shall not affect his position as Manager of the Company which shall
prevail over any other activities.

The Employee shall start employment with the Company as of the date of closing
of the transaction between Procter & Gamble and Coty regarding the cession of
certain beauty businesses by Procter & Gamble to Coty.
Seniority from any prior and continuous employment within Coty or Procter &
Gamble is recognized by the Company for purposes of this position. Based on this
recognition, the Employee’s seniority date shall be deemed to be September 9,
1991.
The employment is on full-time permanent basis and shall be for an indefinite
period.
The Employee confirms that he is not bound by any non-competition or
non-solicitation restrictions or other agreement preventing the Employee from
entering into this Agreement.
1.2
The Employee, in particular, shall act as Designate Executive Vice President,
Coty and President of Coty Color and Body Care, and as a member of Coty
Executive Committee. Without prejudice of sect. 1.1 the Employee shall also
report to the Chief Executive Officer, Coty.

The Company reserves the right to transfer the Employee to another position
corresponding to the Employee's professional qualifications.
In performing his Employee's duties, the Employee shall follow the Company and
Coty policies and comply with all local laws, the articles of association, the
by-laws of the Company and resolutions of the Company's Board.
1.3
The Employee's authority to represent the Company is governed by the by-laws of
the Company, as well as specific directions given to the Employee by the
Company's Board, and by the Chief Executive Officer, Coty. The Company retains
the right to appoint other representatives in addition to the Employee.

1.4
The Employee will coordinate his activities with the appropriate divisions,
departments and companies within Coty, as designated by his business leader. The
Employee may also be directed to report to members of Coty in addition to normal
reporting lines existing within the Company.

If there are conflicting instructions at Company and Coty level, the Employee
will contact the next higher level within Coty in order to have the conflict
resolved.
All personnel matters with respect to the Employee are exclusively handled by
the Company which will coordinate internally with Coty.
1.5
The place of employment shall be chemin de la Papeterie 1, 1290 Versoix,
Switzerland - provided, however, that within the normal course of his duties the
Employee may be required to travel extensively and that the Employee may be
required to relocate in accordance with the Company's needs.




 
1
[initials]
[initials]




--------------------------------------------------------------------------------






2    Additional Responsibilities, Directorships
2.1
The Employee may, however, be requested by the Company to take additional
responsibilities such as directorships on the Boards of Companies belonging to
Coty. The Employee agrees to accept such additional responsibilities without
additional compensation except for nominal compensation as may be required under
local laws. Those additional responsibilities, however, will not affect or alter
his position as Manager of the Company (as set in sect. 1.1) which is prevalent.

2.2
Coty may, without an obligation to do so, offer or encourage the Employee to
accept a position in an outside organization such as an industrial association.
In such case, the Employee will represent the interests of Coty within that
company or organization in addition to his obligations under the present
Employment Agreement. The Employee agrees to accept such additional
responsibilities without additional compensation except for nominal compensation
as may be required under local laws. Those additional responsibilities, however,
will not affect or alter his position as Manager of the Company (as set in sect.
1.1) which is prevalent.

Should a conflict arise between the Employee's obligations to the Company and
his other directorship(s) the Employee will advise Coty accordingly.
2.3
In performing his duties as a director or representative, the Employee will
report to Coty or such person as Coty may direct.

2.4
Unless provided otherwise in writing, the Employee shall be obliged to and
hereby agrees to resign from any and all directorships, other offices or
positions which he held with respect to or on behalf of any Coty Group company
(as outlined in paragraph 2.2 above) whenever so directed by the Company and/or
Coty, and immediately upon termination of the employment, and the Employee
hereby waives any right of compensation or retention in connection with such
directorship, other offices or positions.

Any share held by the Employee in the affiliates of Coty shall be transferred
immediately at Coty's or the Company's direction, and as the Company or Coty
directs and in any event upon termination of Employee's work duties.
2.5
The Employee shall devote all of his working hours and efforts to the Company’s
business and shall not, without the prior written approval of the Company and
Coty Chief Executive Officer:

(i)
hold any employment or business position outside the Company and Coty,
irrespective of whether any remuneration is paid; or

(ii)
directly or indirectly engage in any other business activity or otherwise
conduct activities which may conflict with or may have a detrimental effect on
the Employee’s obligations to or work for the Company or for Coty, or which may
adversely affect their reputation or business.



3    Compensation
3.1
The Employee shall receive a basic annual gross salary of CHF 588’500 (Five
hundred and eighty eight thousand and five hundreds Swiss francs) which shall be
payable in 13 installments according to the Company’s local payroll practice and
subject to the deduction of statutory charges, such as tax, social security, and
health insurance (where applicable). The annual gross salary includes a
participation to the Employee representation costs as applicable in the canton
of Geneva.

The Company may decide to change the intervals of payment by introducing weekly
or bi-weekly payment or in any other intervals, at the Company's discretion and
if permitted by local laws. The annual salary shall be reviewed in regular
annual intervals.
The remuneration of any other special assignment, position or function within or
outside the Coty Group, for example, serving as a member of the board of
directors of any group company including the Company or on an industry panel as
contemplated in Article 2 above, shall be deemed to be already included in the
salary for the ordinary activity which has a prevailing nature.





 
2
[initials]
[initials]




--------------------------------------------------------------------------------




On an exceptional basis, the Employee will benefit from a housing allowance of
148.747 CHF in net considering you will spend 12 months in Geneva from the
starting date of this new employment. If you spend less than 12 months, this
amount will be prorated. If you decide to leave the Company in the first 2 years
of the starting date of this new employment contract, you will have to reimburse
100% of this allowance to the Company. You also confirm that you will move at
the latest on 31st of August 2017 to New-York office (USA) under a local
employment contract and the Company international transfer policy.


The Employee acknowledges that in light of his managing position (“cadre
dirigeant”) and of the high level of his remuneration the salary payable under
this article includes overtime (“heures supplémentaires”) and excess overtime
(“travail supplémentaire”) which may be incurred from time to time by the
employee and is inclusive of any additional compensation in any form due in
consideration for such overtime or excess overtime under local laws.


3.2
In addition to annual base salary the Employee shall be part of the Coty Annual
Performance Plan ("APP") with a Target Award at 70 % of Employee's basic gross
annual salary. Details of the APP shall be communicated in separate documents.

The Employee shall participate in the Coty APP as outlined therein. The Employee
understands that the Coty APP is subject to review, amendment and termination by
Coty in its sole discretion at any time. The Employee shall have no vested right
or expectancy to benefits which are modified or deleted in accordance with the
APP, and the amount, calculation and proportion of his award is not guaranteed
by Coty or any entity of Coty, except as provided in the APP.
In determining the Employee's award, if any, in the APP, Coty may consider the
business results of the Company as well as other appropriate entities within
Coty as provided in the APP.
The amounts paid under the Coty APP are not an element of the base salary; they
will however be included in the yearly salary certificate (“certificat de
salaire”).
3.3
The Employee shall also participate to Coty Long Term Incentive Plan (“ELTIP”)
as detailed in the Terms Sheet. The Employee understands that the ELTIP is
subject to review, amendment and termination by Coty in its sole discretion at
any time. The Employee shall have no vested right or expectancy to benefits
which are modified or deleted in accordance with the plans, and the amount,
calculation and proportion of his award is not guaranteed by Coty or any entity
of Coty, except as provided in the ELTIP.

3.4
The Employee understands and acknowledges that the compensation described under
section 3 has been developed in view of a global role that could equally be
executed from other major cities in the world. Such Compensation shall not be
adjusted if the role is relocated to another city in the world.



4    Benefits
4.1
The Employee participates in the Swiss Company Pension Plan. Information
regarding the Swiss Company Pension Plan will be provided to the Employee.

4.2
The Employee will participate in such of the Company's Social Welfare Programs
(health, life, disability) in the same manner and to the same extent as other
employees similarly situated.

In case of death, illness or accident the Company will continue to pay his
salary according to the provisions of the Swiss Code of obligations (“CO”)
(Articles 338, 324a and 324b CO).
4.3
The Employee shall be entitled to an annual vacation of 25 work days (work days
being defined as the regular office work days of the Company) and three floating
days. Any vacation days which are not taken before the end of April of the
following year, regardless of reason not taken, shall be forfeited without
compensation.

In planning vacation the Employee will duly consider the business requirements
of the Company and will coordinate vacation days with his immediate Supervisor.



 
3
[initials]
[initials]




--------------------------------------------------------------------------------






4.4
The Employee is entitled to a company car in accordance with the Company's local
policies. The Employee may alternatively elect to receive a cash allowance. To
the extent that the Employee is entitled to use the company car for private
purposes or to the extent required under local law the use of the company car
may be subject to taxes payable by the Employee. In particular, the amount
corresponding to the Employee’s right to use the company car for private
purposes shall be included in the yearly salary certificate. The company car
must be returned to the Company without delay upon termination of the Employee's
work duties or upon specific request of the Company.

Any work related travel shall be subject to the Coty Travel Policy. All travel
expenses must be properly accounted for and documented and shall be filed for
reimbursement without delay. Any request for reimbursement shall be subject to
the provisions of the Coty Travel Policy, and must first be approved by the
Employee's immediate supervisor.
4.5
The Company acknowledges that this position is part of a number of international
roles that require the job holder to be internationally mobile throughout his
career. As such, the employee will be eligible to the benefits of the Company
International Relocation Policy which terms may change from time to time under
the sole discretion of the company:

The Company will provide reasonable assistance in securing the necessary visas
and work permits for the Employee and his family. The Company will also provide
reasonable assistance in filing taxes in Switzerland and/or other countries
where the Employee is performing his activities.
The Employee will benefit for him and his family from an international medical
coverage and under certain circumstances, the employees might be eligible to the
Company International Retirement plan.
The employee will also be eligible to schooling reimbursement in Geneva.
4.6
Any other benefits, if actually received by the Employee during the term of
employment, but which are not expressly stated in this Contract, shall be
considered discretionary and may be withdrawn by the Company without any
obligation to compensate the Employee for the loss thereof, except that the
Employee is eligible for benefits required by mandatory applicable law provided
that any such benefits shall not duplicate benefits already provided under this
New Agreement, which may be adjusted accordingly in such an instance to avoid
any duplicative payment.

4.7
The employee will benefit from the provisions of the agreement signed between
Coty and P&G (the Transaction) regarding the Total Direct Compensation and
Benefits during the Continuation Period as defined in the Transaction. As such,
Coty will analyze the Total Direct Compensation and Benefits offered to the
Employee with the one in place immediately prior to the employment with Coty and
pay any shortfall that might result from that analysis.



5    Termination
5.1
Either party may terminate this Agreement with six-month written notice to the
other party. Should the Company terminate the employment without cause, with the
exception of a transfer of the Employee to another direct or indirect affiliate
or sister company of Coty, the Company shall pay the Employee, in exchange of a
full release and settlement, a severance amounting to twelve months base gross
salary, inclusive of any amounts due under the applicable labor laws and
collective agreements and subject to all applicable withholdings. During the
first 2 years of your employment contract, the severance will be no less that
the severance calculated using P&G rules and your current compensation prior to
starting your employment with Coty.

5.2
The Company may terminate this Agreement for cause without notice period
immediately and without liability for compensation or damages if the Employee
commits a material or persistent breach of any of the provisions of this
Agreement or is guilty of any grave misconduct or willful neglect in the
discharge of his duties, thereby breaking the Company’s trust in the Employee.




 
4
[initials]
[initials]




--------------------------------------------------------------------------------






5.3
The Company shall also have the right to dismiss the Employee with immediate
effect if he has willfully grossly and continuously neglected his obligations to
the Company or for any other just cause (justes motifs) under applicable law. In
that case the Employee shall be no longer entitled to any indemnity and
compensation unless explicitly set forth by mandatory provisions of law.

5.4
Upon terminating his employment for any reason or whenever so directed by the
Company or Coty, the Employee will return all work materials and any other
material or property in any form, electronic or otherwise belonging to the
Company or any company in the Coty Group, which is in the Employees’ possession,
custody or control. In particular, the Employee shall not keep any documents,
papers, drawings, plans, diskettes, tapes, data, manuals, forms, notes, tables,
calculations, reports, or other items which Employee has received, or in or on
which Employee has stored or recorded Company or Coty data or information, in
the course of his employment as well as all copies and any material into which
any of the foregoing has been incorporated and any other Company or Coty
property which may be in his possession or control, to the Company or to such
entity as Coty may direct, without right of retention. The Employee shall also
provide to the Company at the latest upon termination of employment a list of
all passwords and other codes used by the Employee in the IT-system of the
Company.

5.5
Notwithstanding the notice period, the Company shall have the right to relieve
the Employee from his responsibilities and access to the workplace and to work
facilities by putting the Employee on leave during the entire notice period or
part thereof. In such event, the Employee’s rights and obligations under this
Contract shall nonetheless remain in force and he shall consequently observe all
provisions of this Contract including those relating to confidentiality,
competition restriction etc. Also in this case the Employee shall remain bound
to all duties under this Agreement including those relating to confidentiality,
competition restriction, etc.

5.6
The Employee agrees that the Company may set off against any claim the Employee
may have against the Company any claim that the Company may have against the
Employee, for which payment is due, to the extent allowed under applicable law.



6    Inventions, Industrial Rights
6.1
The Employee shall disclose promptly to the Company any invention, patentable or
otherwise, which during the term of employment and within one (1) year
thereafter previously has been or may be hereafter conceived, developed or
perfected by the Employee, either alone or jointly with another or others, and
either during or outside employment, and which pertains to any activity,
business, process, equipment, material, product, system or service, in which the
Company has any direct or indirect interest whatsoever.

6.2
All right, title and interest in and to such inventions shall belong to the
company which has employed the Employee at the time the invention was made,
unless statutory local law provides otherwise. To the extent that statutory law
applicable to such inventions provides for mandatory compensation, the Company
and Coty are entitled to consider the payment of such separate compensation in
determining the Employee's share in any bonus scheme, such as the Coty Long-Term
Incentive Plan or the Coty APP.

6.3
The provisions of the preceding paragraph shall apply similarly to any other
industrial or intellectual property rights which the Employee creates as part of
his employment with any entity of Coty. Local laws notwithstanding, the Employee
will offer the exclusive right to use the invention and/or right to Coty. The
Employee will reasonably cooperate with any Coty entity in any filings it makes
regarding such inventions and/or rights.

6.4
The right to use any software or other computer programs prepared or amended by
the Employee shall be transferred exclusively to the Company. The right to use
shall be unlimited and includes the right to reproduce, amend or change the
software or to transfer such rights to third parties. Compensation for the
transfer of these rights shall be included in and covered by the Employee's base
salary. The Employee expressly waives any right to receive the original or
copies, including author's copies, of such software or programs.




 
5
[initials]
[initials]




--------------------------------------------------------------------------------






6.5
The provisions of this article shall survive the term of this Agreement and
shall be binding upon the Employee's executors, administrators or assigns,
unless waived in writing by the Company or Coty.



7    Code of Business Conduct, Confidentiality
7.1
The Employee will comply with Coty Code of Business Conduct, a copy of which has
been provided to the Employee. The Employee shall not disclose, directly or
indirectly, during or any time following employment, to others or use for
Employee's own benefit or for the benefit of others, and agrees to keep strictly
confidential all information concerning the Company or any other entity within
Coty unless such use or disclosure has been approved in advance and in writing
by the Company or Coty.

This duty of confidentiality applies in addition to all applicable laws
regarding the protection of trade secrets and includes, but is not limited to,
any internal papers and documents, business secrets or know-how, proprietary
information, business or marketing plans, cost calculations, financial or other
data, profit plans, inventions, discoveries, processes, drawings, notes,
customer or supplier information and any other internal information which the
Employee has received, used, observed, been exposed to or had access to in the
course of his employment with an entity of Coty.
7.2
If the Employee contravenes section 7, any relevant Coty Group company injured
by the breach shall be entitled to compensation for damages including loss of
profits (gains manqués) arising from such breach from the Employee in accordance
with the applicable law, in addition to any other damages and remedies available
at law. Any Coty Group Company injured by such conduct may bring an action to
enforce such remedies on its own behalf.



8    Competition Restrictions
8.1
As the Employee will know all the clients and business secrets of the Company,
during the term of the employment and for two (2) years after the termination of
the employment by the employee’s unilateral termination of her employment, the
Employee may not, directly or indirectly, engage in or conduct any business or
services in competition with the Company or Coty in the beauty industry,
including accept employment with or acquiring any material participating
interest in any company or legal entity conducting such a competing Beauty
business.

8.2
During the term of the employment and for two (2) years after the termination of
the employment the Employee also agrees that he may not, directly or indirectly,
for his own or any other person’s benefit solicit or encourage one or more of
the Company’s or Coty Group’s customers or prospective customers or suppliers
with whom the Employee has had material dealings within the 24 months prior to
termination of employment, to cease business with the Company or with Coty, or,
entirely or partly, transfer their custom to a business which is in competition
with the Company or with Coty.

8.3
Furthermore, the Employee may not during the term of the employment and for two
(2) years after the termination of the employment, directly or indirectly,
encourage one or more of the Company’s or Coty’s employees with whom he has had
material dealings within the 24 months prior to termination of employment to
leave their employment with the Company or Coty.

8.4
In the event of any single breach of this non-competition and non-solicitation
clause or of the confidentiality clause of article 7 above, the Employee shall
pay to the Company a penalty of CHF 300’000 per occurrence. Furthermore, the
Company shall have the right to be fully indemnified and held harmless for all
losses exceeding the amount of the penalty. The payment of the penalty shall in
no way relieve the Employee from his non-competition, non-solicitation and
confidentiality obligations.

8.5
In addition, the Company shall have the right to request the immediate
discontinuation or to prevent any repetition of a breach by the Employee of the
present non-competition and non-solicitation clause or of the confidentiality
obligation stated in article 7 above by means of an injunction in accordance
with article 340 lit b paragraph 3 of the Swiss Code of Obligations or of any
other appropriate legal remedies.




 
6
[initials]
[initials]




--------------------------------------------------------------------------------






8.6
These competition restrictions shall be valid and apply for any country where
the Employee has conducted directly or indirectly business on behalf of Coty or
Procter & Gamble at any time during the two years immediately preceding the end
of the employment contract.



9    General
9.1
This Agreement relates only to the Employee's employment with the Company.
Nothing within this Agreement shall be construed as to constitute an Employment
Agreement with Coty or any of its entities, other than the Company.

This Agreement, including the documents expressly mentioned herein along with
the executed Terms Sheet attached to this Agreement constitutes the full
agreement; any verbal or prior agreements shall be replaced by this Agreement.
Any amendments to this Agreement, including a change of this sentence, must be
made in writing only and signed by the Employee and the Company. Any verbal
assurances or agreements are not binding unless reduced to written form and
signed by both parties.
9.2
This Agreement will come into force upon the closing of the transaction between
Procter & Gamble and Coty regarding the cession of certain beauty businesses by
Procter & Gamble to Coty. Should the transaction not close, this Agreement will
be deemed void.

9.3
The provisions of this Agreement shall be subject to the laws of Switzerland

The place of jurisdiction for all disputes arising between the parties in
relation to the interpretation or performance of this Agreement shall be
determined in accordance with Art. 34 of the Swiss Code of Civil Proceeding
provided however that as to any claims or causes of action against Coty, the
appropriate State and Federal courts located in New York, New York, shall have
exclusive jurisdiction and venue and the parties hereby consent to such
exclusive jurisdiction and venue.
Unless otherwise prohibited by local laws, the parties agree that any damages
shall be limited to actual damages and shall not include any special, punitive,
consequential or similar damages.
9.4
Any grievance relating to employment should be referred to Employee's Department
Head.

Headings used in this Agreement are meant to facilitate reading this Agreement
and do not serve as definitions or interpretation of the respective provisions.
If one or more of the provisions of this Agreement is or becomes wholly or
partly invalid or unenforceable, or if this Agreement fails to cover an issue
which the parties would have covered had they thought of it at the time of the
Agreement, such invalidity, unenforceability or missing provision shall not
affect the validity of the remaining provisions of this Agreement. Such invalid,
unenforceable or missing provision shall be replaced by a valid provision which
best reflects the intentions of the parties to this Agreement in accordance with
the valid provisions of this Agreement, applicable laws and the Company and Coty
Policies referred to in this Agreement.
No provision of this Agreement shall be deemed waived and no breach shall be
excused unless such waiver or consent is in writing and signed by the party
claimed to have waived or consented.
9.5
This Agreement is made in the English language which the Employee perfectly
understands along with a French translation to which both parties have agreed in
the event that the French language version might be required for any official
purpose. Should a discrepancy exist between the English and the French versions,
the English version shall prevail for all official purpose.




 
7
[initials]
[initials]




--------------------------------------------------------------------------------








Any references to the masculine gender herein are for convenience only.


Geneva, Switzerland, October 12, 2015








/s/Rebeca Pascual
 
/s/Sebastien Froidefond
Rebeca Pascual
 
Sebastien Froidefond
Human Resources Director
 
Senior Vice President, Human Resources
Coty Geneva SA Versoix
 
Coty Inc.
 
 
 
/s/Claudia Laeng
 
/s/Bart Becht
Claudia Laeng
 
Bart Becht
HR Payroll and Administration Manager
 
Chief Executive Officer
Coty Geneva SA Versoix
 
Coty Inc.
 
 
 
/s/Esi Eggleston Bracey
 
 
Esi Eggleston Bracey
 
 
The Employee
 
 






 
8
 
 


